Citation Nr: 1018760	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fibromyalgia and/or 
chronic pain syndrome.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an increased disability rating in excess 
of 20 percent for chronic lumbosacral strain.

6.  Entitlement to an initial disability rating for prostate 
cancer, in excess of zero percent from January 1, 2006 to 
November 6, 2006; in excess of 40 percent from November 7, 
2006 to April 30, 2007 and from December 2008.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities for the portion of the appeal period prior to 
October 30, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claims files have since been 
transferred to the North Little Rock, Arkansas, RO.

In that rating decision the RO in pertinent part declined to 
reopen a claim for service connection for bilateral hearing 
loss on the basis that no new and material evidence was 
received; and denied service connection for hypertension, 
fibromyalgia, chronic pain syndrome, and hepatitis C.  The RO 
also denied a claim for an increased disability rating for 
chronic lumbosacral strain; and denied the Veteran's claim 
for TDIU.  The Veteran perfected appeals of those claims to 
the Board.

In the March 2004 rating decision, the RO also denied other 
claims denied by the March 2004 rating decision, which the 
Veteran appealed, and which have since been resolved and thus 
are no longer before the Board.  In the March 2004 rating 
decision, the RO denied service connection for a thoracic 
spine disability, for degenerative joint disease of the 
knees, for gastroesophageal reflux disease, for closed head 
injury including headaches, for radiculopathy, and for a 
TDIU.  These claims became subject to the Veteran's appeal to 
the Board.  

In a June 2007 decision, the Board granted service connection 
for residuals of a  thoracic spine injury; residuals of a 
closed head injury (not including headaches); and 
radiculopathy secondary to service connected lumbar spine 
pathology.  At that time the Board also denied service 
connection for degenerative joint disease of the knees.  Thus 
these claims are no longer before the Board on appeal.

In a June 2007 decision the Board also remanded to the RO the 
remainder of the appealed claims cited in the issues listed 
above on page one.  The Board also remanded the following 
appealed claims which have since been resolved and thus not 
before the Board on appeal: claims for service connection for 
gastroesophageal reflux disease, and for a headaches disorder 
(claimed as a component of the residuals of closed head 
injury).

In a September 2009 rating decision, the RO granted service 
connection for gastroesophageal reflux disease, and for a 
headaches disorder (as part of the residuals of a closed head 
injury).  Thus, these two claims are no longer before the 
Board on appeal.

The Board also notes that the Veteran had submitted a timely 
notice of disagreement as to the initial rating assigned by a 
February 2003 rating decision that granted service connection 
and a 50 percent rating for posttraumatic stress disorder 
(PTSD) effective from March 22, 1995.  Thereafter, the RO 
issued a statement of the case discussing the PTSD disability 
rating and effective date; however, the Veteran did not file 
a VA Form 9, Substantive Appeal, or other document containing 
the necessary information to perfect an appeal on this 
matter.  

Thus, no claim pertaining to the initial rating or effective 
date for service connection for PTSD is on appeal before the 
Board, even though the RO much later, in August 2007 issued 
in error a supplemental statement of the case on the issue of 
entitlement to an increased evaluation for PTSD.  

During the appeal, in a July 2009 rating decision the RO 
granted TDIU effective from October 30, 2008.  That claim 
remains in controversy for the portion of the appeal period 
prior to October 30, 2008, because the grant of TDIU remains 
less than the maximum available benefit awardable prior to 
October 30, 2008.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).   

The issues of entitlement to: (1) an increased disability 
rating in excess of 20 percent for chronic lumbosacral 
strain; (2) an initial disability rating for prostate cancer, 
in excess of zero percent from January 1, 2006 to November 6, 
2006; in excess of 40 percent from November 7, 2006 to April 
30, 2007 and December 1, 2008; and (3) a TDIU for the portion 
of the appeal period prior to October 30, 2008, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss; and the Veteran did not file an 
appeal as to that decision.

2.  None of the additional evidence received since the March 
1986 rating decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss, or raises a reasonable 
possibility of substantiating the claim.

3.  The competent evidence is against a finding that: 
hypertension was present in service; any current hypertension 
is related to service, or was caused by or aggravated by a 
service-connected disability; and any cardiovascular-renal 
disorder including hypertension manifested itself to a 
compensable degree within a year following separation from 
active duty.

4.  The competent evidence is against a finding: that 
fibromyalgia and/or chronic pain syndrome was present in 
service; or that any current fibromyalgia and/or chronic pain 
syndrome is related to service, or was caused by or 
aggravated by a service-connected disability. 

5. The competent evidence is against a finding: that 
hepatitis C was present in service; any current hepatitis C 
is related to service, or was caused by or aggravated by a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  The RO's March 1986 rating decision that denied the claim 
of entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

2.  The evidence received since the March 1986 rating 
decision is not new and material; and the requirements to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, have not been met.  38 
U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Hypertension was not incurred in or aggravated during 
military service; is not proximately due to or the result of 
a service-connected disease or disability; and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Fibromyalgia and/or chronic pain syndrome was not 
incurred in or aggravated during military service; and is not 
proximately due to or the result of a service-connected 
disease or disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

4.  Hepatitis C was not incurred in or aggravated during 
military service; and is not proximately due to or the result 
of a service-connected disease or disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the unestablished 
elements in order to reopen the previously denied claim. Id.

In this case, VA satisfied the notification requirements of 
the VCAA by means of a December 2007 letter and other 
documents.  Thereby, the RO has informed the appellant of the 
types of evidence needed in order to substantiate his claim 
of entitlement to service connection for bilateral hearing 
loss, the basis for the previous denial of the claim for 
service.  VA has also informed the appellant of the types of 
evidence necessary to establish such claims, including what 
would constitute both "new" and "material" evidence to reopen 
the previously denied claim.  VA informed the veteran as to 
what evidence he is responsible for obtaining and as to what 
evidence VA would be responsible for obtaining.  

Regarding the other claims on appeal decided below, for 
service connection, though notification to the Veteran may 
not have met all of the requirements of the VCAA and related 
case law, the matters decided below may be addressed at this 
time, without further remand, because no errors in notice are 
prejudicial, and the Veteran has been provided all 
information needed for a reasonable person to prove the 
claim.  In any event, the Federal Circuit recently vacated 
the previous decision by the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
between July 2002 and December 2007.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in an October 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA appropriately examined the medical history of the 
Veteran's claimed disabilities for compensation purposes 
addressing the claimed disorder.  Findings from the 
examination reports are adequate for the purposes of deciding 
the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The Veteran was also provided with an 
opportunity to present testimony at a hearing on appeal 
before a Veteran Law Judge, which was conducted in March 
2006. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen Claim for Service Connection for 
Bilateral Hearing Loss

There are prior final decisions here as discussed below; 
thus, before reaching the underlying claims of entitlement to 
service connection, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claims.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement with the decision. The rating decision becomes 
final if an appeal is not perfected within the allowed time 
period. 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If 
not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).

Decisions of the Board are final when issued, and, except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The appellant's underlying claim is that he is entitled to 
service connection for bilateral hearing loss.  Prior to the 
current claim on appeal, the Board previously denied 
entitlement to service connection for bilateral hearing loss 
in decisions in March 1980, March 1981, and April 1984.  Most 
recently a decision on this claim was issued by the RO in 
March 1986.  The RO notified the appellant of his appellate 
rights in a March 1986 letter.  The appellant did not appeal 
the RO's March 1986 denial of his claim.  Therefore, the 
March 1986 decision is final as to the claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as the claim here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156 (2009).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the March 1986 rating decision.

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence available at the time of the March 1986 rating 
decision included service treatment (medical) and personnel 
records, VA and private medical records, and reports of VA 
examinations.  In the March 1986 rating decision (last final 
decision on the matter), the RO determined that the evidence 
received since the previous final decision on the matter (an 
April 1984 Board decision), was duplicative and cumulative of 
the evidence available at the time of the April 1984.  Board 
decision.  The April 1984 Board decision basically denied the 
underlying claim for service connection for bilateral hearing 
loss on findings that there was no current diagnosis of a 
hearing loss as defined by VA.  See 38 C.F.R. § 3.385.

In this connection, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Id.

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  

Basically, and as reflected in the factual findings and 
conclusions of law contained in the decisions leading up to 
the March 1986 rating decision, the medical evidence on file 
at the time of the March 1986 rating decision did not show 
that the Veteran had a current hearing loss in either ear as 
defined by VA for entitlement to service connection for 
hearing loss.  
   
Even though the evidence available in March 1986 showed some 
indication of acoustic injury and hearing impairment in 
service, and impairment meeting VA's requirements for 
entitlement to service connection for the left ear as 
recently as June 1975, the most recent VA examination 
findings from a February 1978 VA audiology examination showed 
findings of only 5 decibels at each of the frequencies 500, 
1000, 2000, and 4000 Hertz for both ears, thus not meeting 
the criteria for a present hearing loss under 38 C.F.R. 
§ 3.385.

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence addressing 
whether there is a current hearing loss disorder as defined 
under 38 C.F.R. § 3.385; and if so, then also evidence of a 
nexus between such current hearing loss disorder and service.  
Any such material evidence which has not previously been 
submitted would meet criteria for reopening the Veteran's 
claim.  Any additional records after March 1986 not showing 
the Veteran's hearing acuity met the criteria of 38 C.F.R. 
§ 3.385, would logically be merely redundant of prior 
evidence on the matter.

None of the evidence received since the March 1986 rating 
decision and referable to the hearing loss claim, relates to 
the one unestablished fact necessary to substantiate the 
claim.  That is, none of the documentary materials received 
since March 1986 contains medical evidence which factually 
determines that the Veteran has a present hearing loss as 
defined by VA for purposes of establishing service connection 
under 38 C.F.R. § 3.385.  

The only evidence received since the March 1986 rating 
decision that is referable to this question of a present 
hearing loss is contained in an August 1995 VA audiology 
examination.  During the August 1995 examination, 
audiological evaluation of the ears showed that the pure tone 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz were 5, 5, 15, 15, and 10 decibels on the right, and 
10, 10, 15, 15, and 15 decibels on the left.  Speech 
recognition scores using the Maryland CNC Test were 96 
percent for the right ear and 92 percent for the left ear.  

The summary of audiological test results were that hearing 
thresholds were within normal limits bilaterally; and word 
recognition scores were obtained at normal conversational 
levels of presentation and were considered within normal 
limits.  This evidence does not demonstrate that the Veteran 
has a present hearing loss disability as defined by VA under 
38 C.F.R. § 3.385.

These current normal findings are essentially the same as 
available at the time of the last final decision in March 
1986, and are cumulative of the evidence of record at the 
time of the last final denial.  Further, as a hearing loss as 
defined by VA under 38 C.F.R. § 3.385 is not shown, the 
evidence received since the March 1986 rating decision is 
redundant and does not raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156.

In sum, the evidence not previously available and that has 
been received since the last final decision on the matter 
does not relate to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156.  The evidence 
received since the March 1986 rating decision is either 
cumulative or redundant of the evidence of record at the time 
of the last final denial, and does not raise a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
received since March 1986 is not new and material, and the 
requirements have not been met to reopen the Veteran's claim.

III.  Service Connection

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
cardiovascular-renal disease including hypertension becomes 
manifest to a degree of 10 percent or more within one year 
from date of discharge or release from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board first notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

A.  Hypertension.

Service treatment records show no indication of any 
hypertension or other cardiovascular condition referable to 
hypertension.  The Veteran was seen in April 1971 for 
complaints of left sided chest pain.  At that time a blood 
pressure reading was recorded as 110/70.  The service 
treatment records show no evidence of any subsequent 
complaints or treatment on this matter.  

At the August 1971 separation examination the Veteran 
reported he had not had any high or low blood pressure or 
heart trouble.  On examination at that time, the report 
contains no abnormal clinical evaluations regarding the heart 
or vascular system.  The Veteran's blood pressure at that 
time was recorded as 120 systolic and 78 diastolic blood 
pressure.

The report of a VA examination in October 1971 shows no 
indication of any hypertension or cardiovascular pathology 
otherwise.  A blood pressure reading of 116 systolic and 80 
diastolic pressure was recorded.  On examination of the 
cardiovascular system, the examiner made findings that the 
thrust of the heart was normal; it is well within the 
midclavicular line; the rhythm was regular; there were no 
murmurs; and the peripheral vessels were intact.  After 
examination, the report contains a diagnosis of no disease 
found.

Private treatment records in the 1970s show no indication of 
high blood pressure readings or hypertension: blood pressure 
was recorded as 104/68 in June 1974, 120/78 (lying) and 
100/50 (sitting) in July 1974, and 102/78 in June 1975.  VA 
treatment records in the early and mid 1990s show indications 
that blood pressure readings were increasing over time in the 
1990s as reflected in the following representative blood 
pressure readings: 121/72 in September 1994, 112/67 in 
December 1994, 112/79 in February 1995, and 132/85 in 
February 1996.

The report of a September 1996 VA general medical examination 
contains the first diagnosis of hypertension.  At that time, 
the Veteran reported that he was an outpatient at a VA 
hospital in Psychiatry for PTSD, for which he was taking 
medication for sleep and anxiety.  Examination of the 
cardiovascular system included recordation of blood pressure 
readings: 142/108 sitting; 132/100 lying; and 152/110 
standing.  After examination, the report contains diagnoses 
of (1) PTSD by patient's history; needs compensation and 
pension psychiatric examination; and (2) hypertension not 
being treated.

In April 2004 the Veteran submitted published material that 
stated that those with lasting PTSD symptoms frequently 
report high rates of problems with physical health involving 
a variety of bodily systems including cardiovascular system.

During the Veteran's March 2006 hearing before the 
undersigned Veterans Law Judge, he testified that his PTSD 
and the medications taken for it either caused or aggravated 
his hypertension.

In an August 2009 VA examination the examiner in part 
specifically addressed the Veteran's claimed hypertension 
disability with respect to the issue of whether PTSD caused 
or aggravated any hypertension.  The examiner opined that 
after review of the medical literature, he was unable to find 
any objective evidence that the Veteran's PTSD caused his 
hypertension or was an aggravating factor.  On that basis the 
examiner opined that the Veteran's PTSD and hypertension were 
not related.  The examiner also noted that on review of the 
Veteran's medical record since 2005, that the Veteran's blood 
pressure readings had been quite stable on his medications. 

In sum, there is no competent evidence showing hypertension 
or even any prodromal symptoms of high blood pressure 
readings in service, or after service before 1996.  This 
lengthy period after service without treatment is evidence 
against a finding of continuity of symptomatology following 
service, and it weighs heavily against the claim with respect 
to a nexus directly to service. See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The treatment records show no indication that any of the 
different treating physicians attributed the Veteran's 
hypertension to service or to a service-connected disability 
to include PTSD as claimed by the Veteran.  The opinion given 
by the VA examiner at the August 2009 VA examination was that 
the Veteran's hypertension condition was not likely due to 
PTSD.  That examiner's opinion was based on examination and a 
review of the record that is reflected in the discussion 
above.  The August 2009 VA medical opinion is very 
persuasive, as it was based on correct facts and are 
supported by rationale.  There are no contrary opinions on 
file except for that of the Veteran.  The Board emphasizes 
that, while the Veteran is competent to report symptoms of 
hypertension, he is not competent to render an opinion as to 
the medical etiology of any hypertension he experiences, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

B.  Fibromyalgia and/or Chronic Pain Syndrome.

Service treatment records show that the Veteran was seen for 
treatment during service for different musculoskeletal 
complaints, including for the low back, feet, shoulder, and 
left knee.  Generally these were attributed to injuries 
associated with the respective complaints.  Diagnoses 
included chronic low back pain; chronic lumbosacral strain; 
status post fracture-vertebral process; postural back pain; 
old injury (left shoulder).  

At the August 1971 separation examination, the Veteran 
reported he was in poor health but also he reported that he 
was having no current or past problems which are referable to 
fibromyalgia or chronic pain syndrome.  On examination, the 
clinical evaluation contained no abnormal evaluations 
pertaining to the claimed disability.

VA and private treatment records after service show 
complaints including of significant pain involving the 
cervical, thoracic, and lumbar spine, but also pain involving 
other different parts, and treatment for various conditions 
including musculoskeletal/orthopedic conditions variously 
diagnosed.  

A March 1996 VA treatment record shows that X-rays showed 
thoracic scoliosis and possible sacralization of L5.  That 
record contains an assessment of chronic low back pain and 
possible/questionable (?) fibromyalgia.  The treatment 
provider recommended that the Veteran see Rheumatology to 
evaluate for fibromyalgia.

In a March 1996 statement, a VA Chief of Orthopedics Section 
of a VA medical center in Kansas City, Missouri, stated that 
the Veteran had a long history of pain complaints of trunk 
and back pain; and that the veteran carried a diagnosis of 
chronic back pain, fibromyalgia, depression, and anxiety.  
With respect to the fibromyalgia, the physician stated that 
there were no good confirmatory signs or tests available in 
the Veteran's case; and that, generally, fibromyalgia is a 
very puzzling entity and not well understood by orthopedists 
or physicians in general.  

VA treatment records in August 1997 show that the Veteran was 
seen for complaints including back and neck pain.  At that 
time the treatment report contains an assessment that the 
Veteran's myofascial pain did not fit criteria for 
fibromyalgia.  The treatment provider referred the Veteran 
for a psychology consultation for pain control methods.  

The Veteran was seen later in August 1997 by Psychology as a 
referral by his primary care physician, for pain management.  
The report noted that the Veteran's conditions included 
back/neck pain and degenerative joint disease.  The Veteran 
reported that his pain started in 1971 while in Vietnam after 
a combat injury resulting from an explosion.  He reported 
that the pain became intolerable in 1987 when he was 
reinjured at work.  He reported that he had received 
chiropractic treatments for a curve in his spine which was 
believed to be a source of pain.  The treatments reduced the 
pain. 

In a December 2001 letter, A. P. Taliaferro, M.D., stated 
that the Veteran had a long-time history of difficulty 
involving his neck, back, and extremities.  Dr. Taliaferro 
further stated that examination findings were consistent with 
long-standing myofascial and joint conditions that were 
degenerative, traumatic, and arthritic in nature; and which 
caused limitation in range of neck, back and extremity motion 
associated with pain.

During the aforementioned hearing, he testified that he 
probably had fibromyalgia during active service; and that in 
1996 he was told he had the condition.

Based on medical evidence on file, service connection is in 
effect for chronic lumbosacral strain; thoracic myofascitis, 
muscle group XX; right lower extremity radiculopathy; and 
left lower extremity radiculopathy.  The medical records on 
file show that these service-connected disabilities involve 
complaints of pain of the pertinent parts.  The medical 
records on file show that the Veteran has also received 
treatment for complaints including pain involving the 
cervical spine and bilateral knees, and hips.  None has been 
associated with fibromyalgia or chronic pain syndrome as 
separate from diagnosed orthopedic conditions.  There is no 
evidence that any service-connected orthopedic conditions of 
the thoracic or lumbosacral spine or bilateral lower 
extremity radiculopathy caused or aggravated a separately 
diagnosed disability identified as fibromyalgia or chronic 
pain syndrome.

In an August 2009 VA examination the examiner specifically 
addressed the Veteran's condition in relation to the claim 
for service connection for fibromyalgia and/or chronic pain 
syndrome.  The examiner noted the Veteran's history of 
treatment on multiple visits for low back, neck, and hip 
discomfort.  The examiner noted that the Veteran saw multiple 
specialists including pain medicine specialists and 
chiropractors.  The examiner stated that he could not find 
any evidence of rheumatoid arthritis or systemic lupus 
erythematosus.  The examiner reported on findings of 
examination of the neck, left hip, and lower back.  The 
examiner noted that the Veteran had degenerative arthritis of 
the lower back, mild paraspinal muscle tenderness bilaterally 
in the thoracolumbar area and cervical spine, and scoliosis.  
After examination, the report contains an impression in 
pertinent part, of degenerative arthritis of the cervical 
spine; degenerative arthritis of the lumbosacral spine; and 
bilateral hip bursitis.  

Regarding the claimed disability of fibromyalgia and/or 
chronic pain syndrome, the examiner opined that the Veteran 
did not have the diagnosis of fibromyalgia or chronic pain 
syndrome.  In this regard, based on review of the claims file 
record, the examiner opined that the Veteran's discomfort in 
his lower back, cervical spine and hip were caused by his 
degenerative arthritis of his lumbar spine, degenerative 
arthritis of his cervical spine and degenerative arthritis of 
both hips.  The examiner noted that the Veteran did not have 
the factors, medical condition, or history that would consist 
of the diagnosis of fibromyalgia.  Also, sufficient trigger 
points were not found on examination.
 
Based on the foregoing, the preponderance of the evidence is 
against a finding that the Veteran has a diagnosis of 
fibromyalgia or chronic pain syndrome.  Although such 
diagnosis was considered early in the medical history of the 
Veteran's complaints, over time, treatment providers and 
examiners have predominantly determined that the Veteran's 
case did not involve fibromyalgia or chronic pain syndrome.

C.  Hepatitis C

Service personnel records show that the Veteran served in 
Vietnam in 1969 and 1970 in the capacity of armor specialist.  
Service treatment records show no indication of hepatitis C.  
The record after service reflects that the Veteran had a 
closed head injury in Vietnam, possibly associated with an 
injury in which he was blown through the air and injured his 
back and had aural complaints of hearing loss and buzzing.    

At the August 1971 separation examination, the Veteran 
reported he was in poor health but also he reported that he 
did not report having had any problems referable to hepatitis 
C.  On examination, the clinical evaluation contained no 
abnormal evaluations referable to the claimed disability.

Private treatment records in July 1974 show that the Veteran 
was hospitalized and treated for gastrointestinal bleeding 
first noted in June 1974.  At that time, treatment included a 
blood transfusion of two units of packed cells of O positive 
blood. 

VA treatment records in 2002 show that in March 2002 the 
Veteran was diagnosed with hepatitis C.  The record noted 
findings of hepatitis C positive, and that the Veteran was 
status post blood transfusion in 1976; ALT was within normal 
limits at 24.  Another March 2002 note contains a comment 
that the Veteran was positive for Hepatitis C, status post 
blood transfusion in 1976; with no history of intravenous 
drug abuse.  An April 2002 VA treatment record contains a 
diagnosis of hepatitis C, with an indication that the 
diagnosis was first made in March 2002.  

The Veteran was seen by VA in December 2002 for follow up for 
hepatitis C.  The treatment provider noted that the Veteran 
was first seen in May 2002, at which time the only risk 
factor identified was a blood transfusion prior to 1992.  The 
assessment at that time was that the Veteran had an 
undetectable viral load and needed RIBA to clarify hepatitis 
C status.

The report of a September 2003 VA examination shows that the 
Veteran was being examined for digestive system complaints 
including vomiting.  The report concluded with an impression 
of gastroesophageal reflux disease, well-controlled.  The 
examiner commented that the Veteran had a past medical 
history, in part, of hepatitis C; and that the Veteran 
reported that he had a blood transfusion in 1974 and believes 
that is when he contracted hepatitis C.  The Veteran denied 
intravenous drug use.

During the Veteran's March 2006 hearing, he testified that 
during service he experienced combat and was exposed to blood 
of others when picking up bodies.  He testified that there 
was a break out of hepatitis at Fort Hood, Texas in 1971 
while he was there.  He also testified that he had a blood 
transfusion after service in 1975.  

The report of an August 2009 VA examination shows a review of 
medical records at Kansas City VA medical facilities revealed 
the Veteran had a hepatitis C antibody positive.  The Veteran 
reported that he was given blood transfusion in 1974, and 
intramuscular injections for about two weeks.  He never had a 
liver function test abnormality.  He denied having had any 
nausea, vomiting, or jaundice, or pale or yellow stools, or 
conjunctival jaundice.  He denied any intravenous drug abuse 
or multiple tattoos, or multiple sexual partners.  

After examination the report contains an impression of 
Hepatitis C.  Regarding the hepatitis C, the examiner opined 
that the hepatitis C was not caused by the Veteran's closed 
head injury in service or his PTSD.  The examiner opined that 
there was no medical evidence to relate the hepatitis C to 
either condition.  The examiner opined further that he would 
have to resort to mere speculation to comment on whether 
there was a relationship between the hepatitis C and either 
the blood transfusion received in Kansas City or the reported 
body fluid exposures in Vietnam.

In summary, the first diagnosis of hepatitis C occurred in 
2002, approximately 32 years following discharge from 
service.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson, supra, 230 F.3d at 1332. Subsequent VA treatment 
records show further treatment for hepatitis C.  Overall, 
however, service connection may not be established in this 
case for hepatitis C on the basis of any chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494- 97.

The VA examiner in the August 2009 VA examination opined that 
the hepatitis C was not caused by the Veteran's closed head 
injury in service or his PTSD.  The examiner also opined that 
he would have to resort to mere speculation to comment on 
whether there was a relationship between the hepatis C and 
either the blood transfusion received in Kansas City or the 
reported body fluid exposures in Vietnam.  Regarding the 
latter opinion, this ambivalent opinion is of limited 
probative value.  Notably, as discussed above, there is no 
evidence of record, both in-service and post-service, 
supporting a finding of a link between the Veteran's service 
and his hepatitis C.  As noted above, there is no indication 
in the medical record of risk factors in service.  There are, 
however, numerous indications in the medical record after 
service showing that treatment providers consistently 
associated the hepatitis C with the risk factor of blood 
transfusion in 1974 after service.  

Here, despite the Veteran's assertions of blood exposure in 
service, there is simply no evidence in his service treatment 
records that support these assertions.  No other post-service 
treatment records link his hepatitis C to military service.  
The Board finds the August 2009 VA examiner's opinion 
probative as to the opinion that there was no medical 
evidence to relate the hepatitis C to either a closed head 
injury in service or to his PTSD.  For reasons stated above, 
however, the Board further concludes that the examiner's 
opinion is speculative as to the statement that he could not, 
without resort to mere speculation, comment on whether there 
was a relationship between the hepatitis C and either the 
blood transfusion received in Kansas City or the reported 
body fluid exposures in Vietnam. 

Furthermore, the Veteran has a significant history of a blood 
transfusion in 1974, which multiple treatment providers have 
pointed to as the only significant risk factor for hepatitis 
C.  This constitutes a significant risk factor of hepatitis C 
and a probable intercurrent cause for his hepatitis C.  See 
38 C.F.R. § 3.303(b).

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
hepatitis C claim as they reveal hepatitis C that began 
decades after service following the occurrence in 1974 of a 
significant risk factor of hepatitis C with no connection to 
service.

D.  Conclusions

Regarding the three claimed disabilities on appeal and 
decided here, while the Veteran has provided lay evidence of 
a link, VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise. 38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in these matters is of 
little value because the etiological nexus determinations 
involve a question that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for (1) hypertension; (2) fibromyalgia 
and/or chronic pain syndrome; and (3) hepatitis C.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
these claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for bilateral hearing loss, the appeal is denied.

Service connection for hypertension is denied.

Service connection for fibromyalgia and/or chronic pain 
syndrome is denied.

Service connection for hepatitis C is denied.


REMAND

The Veteran claims entitlement to an increased disability 
rating in excess of 10 percent for chronic lumbosacral 
strain.  The RO received the Veteran's increased rating claim 
in March 2002.  The rating criteria for the lumbar spine 
changed during the appeal period.  The new rating criteria 
became effective on September 26, 2003, and may not be 
applied to disability ratings prior to their effective date.  
38 U.S.C.A. § 5110 (g) (2009).  Review of the March 2004 
rating decision and May 2005 statement of the case reveals 
that the RO has not considered or notified the Veteran of the 
spine rating provisions in effect prior to September 26, 
2003.  These were not included in either the appealed March 
2004 rating decision or the May 2005 statement of the case 
and do not appear to have been considered.  

In June 2007 the Board remanded the chronic lumbosacral 
strain rating claim to the RO to issue a supplemental 
statement of the case that would address all rating criteria 
applicable to the lumbar spine prior to September 26, 2003.  
Review of the claims file following that REMAND shows that 
the RO did not subsequently provide the ordered supplemental 
statement of the case.  Thus, in order to insure correct 
adjudication, due process, and adequate notice to the 
Veteran, this issue must be returned for issuance of a 
supplemental statement of the case that addresses all rating 
criteria applicable to the lumbar spine prior to September 
26, 2003.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2005 rating decision, the RO granted service 
connection for prostate cancer and granted that disability a 
100 percent disability rating effective from April 12, 2005 
to December 31, 2006; and a noncompensable rating effective 
from January 1, 2006.  The Veteran submitted a notice of 
disagreement as to the period for which the zero percent 
rating was in effect.  Subsequently, in a July 2007 rating 
decision the RO assigned a 40 percent disability rating 
effective from November 7, 2006 to April 30, 2007; and a 100 
percent rating from May 1,2007.  

In sum, there are staged periods during which less than a 100 
percent disability rating are in effect: from January 1, 2006 
to November 7, 2006 (zero percent); and from November 7, 2006 
to April 30, 2007 (40 percent).  The appeal, initiated but 
not perfected, remains in controversy because these staged 
ratings remain less than the maximum available benefit 
assignable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Because the Veteran has filed a notice of disagreement as to 
the initial disability rating assigned after the grant of 
service connection for prostate cancer, and the RO has not 
issued a statement of the case, then a remand to the RO is 
necessary on this matter with respect to periods for which 
disability ratings are less than 100 percent..  

An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).  Under these 
circumstances, the Board has no discretion and is obliged to 
remand the issue to the RO for the issuance of a statement of 
the case. See Manlincon, supra; Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

The Veteran is seeking a TDIU for the portion of the appeal 
period prior to October 30, 2008.  The development regarding 
the proper rating to assign the service-connected chronic 
lumbosacral strain could affect the claim for a grant of TDIU 
for the portion of the appeal period prior to October 30, 
2008.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Thus, the Board's resolution of the claim for TDIU for the 
portion of the appeal period prior to October 30, 2008, at 
the present time would be premature.  A determination 
regarding the TDIU claim for the portion of the appeal period 
prior to October 30, 2008, must be adjudicated in connection 
with the claim on appeal for an increased disability rating 
in excess of 20 percent for chronic lumbosacral strain.

According to 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.

Where the above percentage standards are not met, TDIU may 
nevertheless be assigned under 38 C.F.R. § 4.16 (b).  To do 
so, however, the Board is precluded from assigning TDIU under 
38 C.F.R. § 4.16 (b) in the first instance, and the matter 
must first be remanded to the Director, Compensation and 
Pension Service for appropriate action.  After ordered 
development and readjudication of the chronic lumbosacral 
strain rating claim is completed, if there remains a portion 
of the appeal period for which the percentage standards are 
not met, this matter must first be submitted to the Director, 
Compensation and Pension Service for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of the 
case addressing all relevant diagnostic 
code rating criteria in effect both prior 
to, and from September 26, 2003, for 
rating the lumbar spine, including a 
determination as to which rating criteria 
is more favorable to the Veteran.  The 
Veteran and his representative should be 
given an appropriate opportunity to 
respond.

2.  Following accomplishment of the above, 
if percentage standards of 38 C.F.R. § 
4.16(a) are met, the AOJ should 
readjudicate the Veteran's claim for TDIU 
for the portion of the appeal period prior 
to October 30, 2008; and if not met for 
any part prior to October 30, 2008, then 
the AOJ should submit the Veteran's claim 
for TDIU for the portion of the appeal 
period prior to October 30, 2008, to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
for TDIU, in accordance with 38 C.F.R. § 
4.16(b) (2009).  

Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The Veteran and the 
representative should be afforded an 
opportunity to respond to the supplemental 
statement of the case before the claims 
folder is returned to the Board.

3.  Provide the Veteran a statement of the 
case as to the issue of entitlement to an 
initial disability rating for prostate 
cancer, in excess of zero percent for the 
period from January 1, 2006 to November 6, 
2006; and in excess of 40 percent for the 
period from and from November 7, 2006 to 
April 30, 2007 and from December 1, 2008.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2009). 

If a timely substantive appeal is not 
filed for a claim, that claim should not 
be certified to the Board.  If so filed, 
then subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


